Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Halloran on February 16, 2022. Claims 9-29 are allowed. 
	The application has been amended as follows:
Claim 12: The antibody of claim [[1]] 9 that binds STn and a group of glycans terminated by alpha 2,6-linked sialic acids.
Claim 14: The antibody of claim [[1]] 9 that is subject to glycan changes at glycosylation sites. 
Claim 15: The antibody of claim [[1]] 9 that is a monoclonal antibody, chimeric antibody, or a humanized antibody.
Claim 16: The antibody of claim [[1]] 9 that is a functional antibody fragment or probe thereof that binds STn and a group of glycans terminated by alpha 2,6-linked sialic acids.
Claim 17: A composition comprising the antibody of claim [[1]] 9 and a pharmaceutically acceptable carrier.
Claim 19: A method comprising contacting a cell with an antibody of claim [[1]] 9, or a composition comprising the same; and optionally detecting the antibody.
Claim 21: A method comprising administering an antibody of claim [[1]] 9 to a patient.
Claim 25: A polynucleotide encoding the antibody of claim [[1]] 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                         
/Laura B Goddard/Primary Examiner, Art Unit 1642